Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 10-20 are allowed.
Claims 2-9 have been canceled, obviating any rejections directed to these claims.
The terminal disclaimer filed 1/21/2022 overcomes the double patenting rejections of Claims 10-20 presented in the non-final office action of 10/21/2021.
The closest prior art, Kats, et al. (U.S. Patent Application Publication 2010/0101630 A1), teaches a solar tracker apparatus (Fig. 17, paragraph [0093]) comprising:
a slew gear drive device 500 (paragraph [0093]), 
a first torque tube defining a first longitudinal axis, corresponding to the left-most item 121 shown in Fig. 17 (paragraph [0095]), 
a second torque tube defining a second longitudinal axis, corresponding to the item 121 immediately adjacent to the left-most item 121, as shown in Fig. 17 (paragraph [0095]), 
and a first crank 507 (Figs. 23-24, paragraphs [0084]-[0086]). 
It is the Examiner’s position that item 507 meets the limitation of a “crank,” because it comprises “A portion of an axis bent at right angles, used to communicate motion…,” per the O.E.D.
Fig. 23 teaches that the first crank 507 includes a first end coupled (i.e. structurally connected to) to a central region of a first side of the slew gear drive device 500.
Fig. 23 teaches that the first crank 507 is coupled (i.e. structurally connected to) on a second end to a first end of the first torque tube 121 (shown as item 120 in Fig. 23). It is the Examiner’s position that, because the crank structure is shown in Fig. 23 to be structurally connected to the torque tube 120/121, it includes a “second end coupled to a first end of the first torque tube” 121.
Kats does not teach that “the first longitudinal axis of the first torque tube (121) is offset from a center of rotation of the first end of the first crank.”
Similarly, Kats does not teach that “the second longitudinal axis of the second torque tube (121) is offset from a center of rotation of the first end of the second crank.”
Further searching failed to identify any additional prior art that would render the limitations of independent Claim 10 either anticipated or obvious.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 8am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/Primary Examiner, Art Unit 1721